Citation Nr: 0418236	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  93-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for headaches, Bell's 
palsy, psychiatric disability and arthritis as secondary to 
Lyme disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) from 
May 17, 1982, to August 13, 1982, and from July 20, 1985, to 
August 3, 1985.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating decision 
by the Milwaukee, Wisconsin Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Roanoke RO, which is presently handling 
the current appeal.

In June 1997, the Board issued a decision that denied the 
appellant's claims for service connection.  The appellant, in 
turn, appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court). 

In April 1999, the Court issued an order that granted a Joint 
Motion to Remand and Suspend Further Proceedings, the court 
vacated the Board's June 1997 decision and remanded the case 
to the Board for action in compliance with the motion. 

The Board remanded the case to the RO in August 1999 for 
further development.  In a May 2002 decision, the Board 
denied the appellant's claims for service connection.  The 
appellant, in turn, appealed this determination to the Court.

In February 2003, the Court issued an order that granted a 
Joint Motion for Remand and to Stay Proceedings, vacated the 
Board's December 1998 decision and remanded the matter to the 
Board for action in compliance with the motion.

This case was before the Board in September 2003 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Lyme disease was not present during the appellant's ADT 
and is not associated with any incident in service.

2.  The veteran is not currently service connected for any 
disability.


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2003).

2.  Headaches, Bell's palsy, psychiatric disability and 
arthritis are not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in September 1990 and the claims were initially 
adjudicated in 1991, many years prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also noted that, where the initial unfavorable decision 
was rendered prior to the enactment of the VCAA, the AOJ did 
not err in failing to comply with the timing requirements of 
the notice.  However, the Court did note that in such cases, 
the veteran would still be entitled to "VCAA content-
complying notice and proper subsequent VA process."  
Pelegrini, slip. op. at 10-11.

By letter dated in March 2004, the appellant was provided the 
notice required under the VCAA and the implementing 
regulations.  Although the RO did not specifically inform the 
appellant to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Shortly thereafter, his attorney, 
who is well aware of the VCAA and the implementing 
regulations, stated that the veteran had no additional 
evidence or argument to submit and requested the RO to 
immediately readjudicate the appeal.  The RO did so in a 
supplemental statement of the case issued later in March 
2004.  In this supplemental statement of the case, the RO 
specifically informed the appellant of the regulations 
implementing the VCAA.  In April 2004, the appellant's 
attorney responded to the supplemental statement of the case 
by indicating that the veteran had no additional evidence or 
argument to submit and requesting that the RO immediately 
process the appeal.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  It is 
clear from the statements of the veteran's attorney that the 
veteran is not seeking further consideration of his claims by 
the RO.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  In addition, the appellant has been afforded 
appropriate VA examinations.  Neither the appellant nor his 
attorney has identified any additional evidence that could be 
obtained to substantiate the claims, nor has either requested 
that the Board remand for further development this appeal 
that has been pending for almost fourteen years.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claims.  

Factual Background

Service medical records include a copy of an Individual Sick 
Slip, DD Form #689, dated July 22, 1985.  In the section for 
the Unit Commander's remarks are two entries, which were 
written by two different individuals.  One entry states: 
"knee left Injured."  The entry below states: "Insect bite's 
Rash!"  In the section for the Medical Officer's remarks, no 
mention of an insect bite was made.  A May 1986 Report of 
Medical History reflects that the appellant reported being in 
good health.  He also indicated that he had swollen or 
painful joints.

A May 1989 private treatment record notes the appellant's 
complaints of a rash after returning from the Bahamas four 
days previously.  The appellant reported that just before he 
had departed for his trip, he had broken out in a rash.  The 
diagnostic impression was possible contact dermatitis versus 
insect bite.  A February 1990 private examination report 
notes that the appellant had "no major concerns" and the 
examiner found no difficulties.  When seen in March 1990, the 
appellant indicated that he was concerned of a tick bite 
reaction that he had one and one half years earlier while 
stationed at Fort McCoy.  The appellant stated that he was 
seen by a Reserve physician but that he did not remember what 
was done.  Lyme disease serology tests, performed in March 
1990, revealed minimally elevated serum Lyme titers.  A 
handwritten annotation showed, "Tick Bite: ~ 2 yrs ago. 
Shot?"  An April 1990 dermatology biopsy follow-up report 
notes a diagnosis of blue nevus, not related to an arthropod 
reaction or Lyme disease.  When seen by a private physician 
in April 1990, the appellant related that he had been bit by 
a tick two years previously and, as a result, he had 
developed a rash which started out as a small dot, grew over 
the lower portions of his leg and had a raised border with a 
central area being cleared.  Since that time, the appellant 
reported having palpitations and sudden arthralgias and 
myalgias.  The physician related that he felt compelled to 
treat the appellant for stage three Lyme disease.  The 
appellant was placed on medication.  An assessment of Lyme 
disease, stage three, was recorded at that time.

In an undated report from a private physician to the 
Wisconsin State Epidemiologist of the Wisconsin Division of 
Health, it was reported that the appellant had 
arthralgia/myalgia which began in 1988, and that a tick bite 
occurred in 1988, a month prior to illness.

Private hospitalization reports dated in September 1990 
reflect that the appellant presented to the emergency room 
with complaints of acute onset of right eye pain, weakness 
and paresthesias on the right side of his face.  The 
diagnosis was Bell's palsy.  The appellant was admitted to 
the hospital with Bell's palsy and Stage III Lyme disease 
with a question of neurologic involvement.  

A September 1990 infectious disease consultation report notes 
that the appellant gave a history that he was at Camp McCoy 
in 1985, that he had sustained deer tick bites, especially in 
the lateral-malleolar area, and that he had developed an 
acute rash in a ring on his right calf.  The appellant 
reported having felt ill with a fever, malaise, and achiness 
for two weeks, which settled down into a pattern of chronic 
and recurrent arthralgias, off and on palpitations, memory 
losses, disorientation and behavior changes.  The examiner 
noted that the appellant had come to the emergency room a 
couple days previously after he had developed acute right 
facial palsy.  The impression was acute Bell's palsy, which 
lasted 72 hours, and which was ascribed to Lyme disease but 
apparently five years after the alleged contracting of the 
bacteria.  The examiner expounded that it was certainly 
possible that the appellant had been re-exposed within the 
last month or two, which was more consistent with the usual 
pattern of Bell's palsy occurring as a stage 2 manifestation 
of Lyme disease within the first few months of illness.  
However, the examiner noted that it was not impossible for 
Bell's palsy to have developed years later.  

A September 1990 private hospital discharge summary reflects 
that the treating physician had first diagnosed the appellant 
with Lyme disease in April 1990, after his history showed a 
tick bite in 1985 and a bull's-eye lesion.  Diagnoses of 
stage 3 Lyme disease and Bell's palsy were recorded by the 
examiner.

A copy of an "Acute and Communicable Disease Case Report," 
dated September 18, 1990, reflects that the appellant's Lyme 
disease symptoms began in 1988.

DA Form 2173, Statement of Medical Examination and Duty 
Status, dated in September 1990, notes that the appellant had 
been taken to the medical clinic for a rash from insect 
bites, was given medication and was released.  It was noted 
that the appellant had received treatment by a private 
physician in September 1990 and was treated for "step 3 Lyme 
Disease," which the appellant claimed to have resulted from 
an insect bite.

The veteran underwent a VA infectious disease examination in 
October 1990.  The examiner entered an impression that the 
appellant was "certainly consistent" with stage 3 Lyme 
disease, although the findings were "not pathognomic."  The 
VA examiner also stated that the appellant had "probably" 
been exposed to a tick bite at Fort McCoy in 1985 and that 
the sequelae that he experienced "may indeed be related to 
Lyme's (sic) disease."  Diagnoses of adjustment disorder and 
headaches were also recorded at that time.

An October 1990 handwritten note from Dr. Waddell of Fort 
Leonard Wood Army Community Hospital reflects that there was 
no documentation in the medical record that the appellant 
sustained any insect bites during the period in question 
(July 1985), and that there was "absolutely no way to 
provide or disprove whether he incurred this illness as a 
result of a bite in 1985 or not."

A January 1991 private rheumatology consultation report 
reflects that the appellant reported a history of having Lyme 
disease dating back to his active duty for training at Fort 
McCoy.  The examiner stated that the appellant should have 
had permanently positive blood serologic test for Lyme 
disease, since the supposed tick bite occurred in 1985 which 
was followed by a rash and flu-like symptoms but which was 
never treated with antibiotics until almost five years later.  
The examiner noted that it was conceivable that the episode 
in service was not Lyme disease.  The examiner recommended 
that reliable lab testing be performed, and if they were 
negative, prior positive Lyme serologies would be false-
positives.  The examiner finally related that if the 
appellant was re-exposed to Lyme disease within the previous 
year and just converted with the Bell's Palsy, his serologic 
test should remain positive and not disappear altogether if, 
indeed, his Bell's Palsy was related to the Lyme disease.

Statements submitted by individuals who served with the 
appellant during his period of ADT, received by the RO in 
January 1992, reflect that they recalled removing ticks from 
the appellant's legs in 1985.

A January 1989 report from the Wisconsin Department of Health 
and Social Services, received by the RO in January 1992, 
notes information about the types of Lyme disease, the 
symptoms, such as a bull's eye rash, fly-like symptoms, 
headaches, Bell's palsy and swollen knees associated with 
each type and the time of onset of symptoms after disease 
onset.

Statements submitted by the appellant's friends, family and 
co-workers, dated in March and April 1992, include references 
to the appellant's current complaints, especially his mental 
status.

Private treatment records dated from January to April 1992 
reflect that the appellant reported having side effects of 
his Lyme disease, such as depression and headaches.  A March 
1992 report reflects that the appellant had Lyme disease in 
1985 and was diagnosed in 1990.

During a May 1992 personal hearing, the appellant testified 
that while he was on ADT, he had several ticks removed from 
both of his legs, that he developed a rash on the right leg, 
that he received an ointment for the rash and that he had 
other symptoms such as swelling in the knees.  He clarified 
that he was only at Fort McCoy in 1985.  The appellant 
testified that he went to the Bahamas in 1989 and when he 
returned, he had a rash on his arm.  He testified that he was 
first treated for Lyme disease in 1990.  He related that he 
was hospitalized in 1990 with Bell's palsy.  He indicated 
that he was currently receiving treatment for a nervous 
disorder and arthritis, and took medicine for headaches.  The 
appellant's sister indicated that before 1985, the appellant 
was a happy person, and that she became aware of his illness 
in approximately 1989.

Private treatment records dated from 1990 to 1993 note the 
veteran's complaints of psychiatric problems.

A June 1996 opinion from a VA infectious diseases specialist 
states:

I was asked to review the claimant's 
medical record.  I found there to be no 
evidence of an exanthem of Lyme disease 
or clinical evidence of Lyme disease 
during or within a clinically relevant 
period of time after the claimant's July 
20-Aug. 3, 1985[,] active duty military 
service at Camp McCoy.  In 1990, only 
eruptions of "blue nevus" and "veruca 
vulgaris" were seen by physicians even 
though the patient gave a history of a 
"bull's eye" exanthem (which would have 
been compatible with acute Lyme disease 
if it had been present).  The acute, 
first stage of Lyme disease -- the bull's 
eye exanthem -- could not have developed 
as a result of an exposure to Lyme 
Borrelia-carrying-ticks five years 
earlier; the incubation period of Lyme 
disease is measured in a few days to a 
couple of weeks or a little longer rather 
than years.  In later years, after 1990, 
the symptoms of depression and perhaps 
other psychiatric illness predominated in 
this patient's case -- suggesting some 
diagnosis other than Lyme disease.  
Spinal fluid titers were negative for 
Lyme disease.  The minimally elevated 
serum Lyme titers in 1990 were too low to 
be diagnostic of disease.  Although 
Bell's palsy can be a feature of a later 
stage of Lyme disease, it is highly 
unlikely that this patient's Bell's palsy 
was due to a 1985 episode of Lyme disease 
since there was no evidence of Lyme 
disease in 1985 in this patient.  Thus I 
find no evidence of Lyme disease 
resulting from the military service.

In a June 1997 letter, an individual who served with the 
appellant during annual training in 1985 at Fort McCoy stated 
that he remembered the appellant having a rash with two 
circles around it on his thigh.

A November 1997 report, submitted by Amar J. Singh, M.D., 
reflects that he had treated the appellant for psychiatric 
symptoms, which he believed were due to Lyme disease.

Private medical reports reflect that in December 1998, the 
appellant was diagnosed with residual Bell's palsy on the 
right side, which might or might not be related to Lyme 
disease.  It was also indicated that the appellant had mild 
right-sided facial weakness with occasional fasciculations 
and facial myokymia.  In February 1999, the appellant was 
diagnosed as having a history of Lyme disease with no 
evidence of any current activity.  A September 1999 lab 
report indicates that the result of Western Blot showed the 
Lyme Wegener's granulomatosis, immunoglobulin G, was negative 
while the Lyme Western Blot, immunoglobulin M was positive.  
Other medical reports, dated in September and October 1999, 
note "no evidence of active disease."

A March 2000 VA infectious disease examination report notes 
that the examiner had reviewed the entire claims file.  After 
a physical examination of the appellant, the examiner entered 
a diagnosis of myalgias and arthralgias.  The examiner noted 
that the appellant's history and physical examination was 
suggestive of a diagnosis of Lyme disease.  However, he 
further reported that the onset of the appellant's Lyme 
disease was September 1990 given the history of presentation 
of Bell's palsy and subjective complaints of myalgias and 
arthralgias.  The examiner noted that the appellant's 
complaints of back and knee pain began in 1980 and 1981, with 
a January 1981 visit, which was secondary to a motor vehicle 
accident in 1985.  The examiner indicated that there was a 
history of a bite in 1985 as related by the patient, and 
possibly by a notation in the chart, but that there was a 
question of authenticity due to two different handwritings.  
The VA examiner concluded that it was impossible to state 
that the bites in 1985 caused the appellant's Lyme disease 
because of the following reasons: (1) the appellant resided 
in Wisconsin and could have been exposed to tick bites at 
other times; (2) the titers that were obtained for Lyme 
disease occurred in 1990, which were marginally abnormal, 
could have been explained by a recent immunization in 
February 1990; and (3) the appellant's admission for Bell's 
Palsy in September 1990, which usually occurred several 
months after acquiring a bite with a tick that carried the 
Borrelia burgdorferi, and not five years out from exposure.  
Overall, the examiner concluded that it was impossible to 
state that the appellant had Lyme disease in 1985 regardless 
of the inability to test for it at that time.  In reaching 
that conclusion, the examiner reiterated that the fact that 
there is a lack of documentation of symptoms from 1985 to 
1990 and that without such objective evidence of symptoms or 
signs after the tick bite prior to his presentation in 1990, 
it was difficult to attribute his 1990 and subsequent 
problems to the tick bites in 1985.  Diagnoses of headaches, 
of a type that is abnormal for Lyme disease, and depression 
were also recorded by the examiner.

A report entitled, "Pest Management Study, Lyme Disease Risk 
Assessment, Fort McCoy, Wisconsin" was received by the RO in 
September 2000.  The report indicates there was a lack of 
well-defined case recognition and reporting system for Lyme 
disease before 1985.  The report also indicates that a formal 
Lyme disease program had been established with the 
Occupational Health Nurse (OHN) charged with the 
responsibility of maintaining updated records of Lyme disease 
cases acquired at Fort McCoy.  The report recommends a 
standardized method for data collection and for reporting all 
cases of Lyme disease, civilian and military, which occurred 
or were acquired at Fort McCoy.  The report further relates 
that the OHN had records of nearly 400 patients who had 
reported to the medical clinic for tick bites over the period 
from May to August 1985, that serum was obtained from 313 
patients, and that the sera were accidentally thawed for an 
undetermined period which rendered them useless.

In a November 2000 medical report, Craig N. Bash, M.D., 
specialist in neuro-radiology, related that he had reviewed 
the service medical records and post-service inpatient and 
outpatient treatment records, X-ray records, appellant's 
testimony, a letter by the June 1996 VA examiner, examination 
report of "5/22/2000," and medical literature.  Dr. Bash 
criticized the opinion of the June 1996 VA examiner, who had 
opined that the appellant's Lyme disease was not the result 
of a 1985 insect bite.  In reaching his opinion, Dr. Bash 
concluded that the appellant's Lyme disease was caused by his 
inservice insect bite because the appellant was in a known 
endemic area, had documented tick bites, had a rash (Bull's 
eye), which was typical for Lyme disease, had an acute 
illness consistent with the early stages of Lyme disease, had 
confirmatory positive high Lyme disease, had been diagnosed 
and treated for Lyme disease, and had chronic complaints, 
which were not inconsistent with the chronic stages of Lyme 
disease. 

In May 2001, the RO received a letter from the OHN supervisor 
at Fort McCoy.  In the letter, it was indicated that if the 
appellant had sought care at Fort McCoy, an annotation would 
have been made in his medical record on his SF 600 in 
addition to the sick slip, but that copies would not be kept 
there.  Furthermore, if a tick had been removed, this fact 
would have been annotated on form SF 600.  The OHN supervisor 
further expounded that she was unsure of the protocol in 
place during 1985, but based on current procedure, the 
protocol would be to remove the tick, send the tick to 
"CHPPM" for analysis, and treat the appellant according to 
the results.  She noted that if a tick had been removed, the 
sick slip would have suggested follow-up care.  Finally, the 
supervisor related that it was very unlikely that the 
protocol in effect in 1985, sick slip documentation and 
completion of the information on SF 600 would have been 
missed.

Treatment records from S. Habeeb Rahman, M.D., dated in July 
2003, note that the appellant was treated for Lyme disease 
and multiple neurological symptoms.

The evidence of record also includes various articles 
submitted by the appellant, including : excerpts from 
articles entitled, "Protect Yourself from Lyme Disease" and 
"Lyme Disease the Great Imitator" which discuss the signs and 
symptoms of Lyme disease, and treatment and preventive 
measures regarding Lyme disease, and describe Wisconsin and 
the entire upper Midwest as an area where the disease was 
clustered; "Antibiotics cannot treat all tick-borne disease," 
by Dr. Peter Gott, which discusses the symptoms and methods 
of treatment for Lyme disease; and "Lyme Disease the Cause, 
the Cure, the Controversy," which provides information on the 
prevention, diagnosis and treatment for Lyme disease.  Also 
of record are the medical records relied upon by the Social 
Security Administration (SSA) in its 1991 determination in 
favor of the appellant.  SSA rated the veteran as disabled, 
with affective disorder noted as his primary disability and 
Lyme disease noted as his secondary disability. 

Analysis

The appellant contends that he suffers from Lyme disease and 
related disorders as a result of tick bites received during a 
two week period of active duty for training which began in 
July 1985. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. 
§§ 3.6, 3.303. 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, a then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service- 
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

I.  Lyme Disease

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for Lyme 
disease.  In reaching this conclusion, the Board first 
disputes the veracity of the evidence of the appellant 
receiving a tick bite during his active duty for training at 
Fort McCoy in 1985.  In this regard, the appellant's DD Form 
689, sick slip, reflects that he had an insect bite, which 
was written in a different handwriting than the other 
notations listed on the slip.  Given the circumstances, the 
contemporaneous authenticity of that notation is highly 
suspect.  Regardless, the supervisor at OHN specifically 
indicated that if the appellant did seek care for a tick bite 
at Fort McCoy during the period from May to August 1985, it 
would have been highly unlikely that treatment of an embedded 
tick would have been missed in the protocol, on the sick slip 
documentation and on the SF 600.  Regarding the veracity of 
the sick slip and the authenticity of the insect bite 
notation including as standing for the receipt of a tick bite 
specifically, the supervisor related that if the provider did 
remove a tick on that date, follow-up would have been noted 
in the Remarks section of the report.  As noted previously in 
this decision, there are no other findings or references in 
the appellant's service medical records with respect to a 
tick bite, Lyme disease or any of the claimed symptoms.

However, even assuming that the appellant might have 
sustained a tick bite during his period of active duty for 
training in 1985, the contemporaneous clinical evidence for 
the period prior to 1990 is negative for a diagnosis of Lyme 
disease or symptoms or abnormalities attributed to Lyme 
disease.  When examined by a private physician in May 1989, 
there was no evidence of Lyme disease or any of the claimed 
symptoms.  Indeed, the appellant specifically denied having 
any headaches, neurological problems, psychiatric 
symptomatology, or skin disease.  He related that he was in 
good health.

It is noted that when the appellant was hospitalized for 
acute Bell's Palsy in September 1990, he gave history of 
having had a bull's-eye lesion in 1985.  In contrast, 
however, both the VA examiners, who had examined the 
appellant in June 1996 and March 2000, unequivocally 
concluded that without objective evidence of symptoms or 
signs between the alleged tick bite in 1985 and 1990, it was 
highly unlikely that the symptoms in 1990 and subsequent 
problems were due to a 1985 alleged tick bite and bull's eye 
legion.  Significantly, the VA examiners in question were 
specialists in infectious diseases; they had reviewed the 
entire claims files, recorded a complete chronology of the 
appellant's symptoms, and had physically examined the 
appellant.

The essential rationale for both of the VA examiners' 
opinions was that the incubation period of Lyme disease was 
measured in a few days to a couple of weeks rather than 
years.  In addition, the VA examiner in March 2000 
specifically indicated that at the time of the alleged tick 
bite in 1985, the appellant had resided in Wisconsin and 
therefore could have been exposed to tick bites at other 
times.  In support of the VA examiner's opinion, the Board 
would point to the article entitled, Lyme Disease The Great 
Imitator, which indicates that Wisconsin, the region in which 
the appellant lived, and the entire upper Midwest are an area 
where Lyme disease was clustered.  Thus, the appellant could 
have been exposed to a tick bite at another time outside his 
two week period of active duty for training.  The VA examiner 
in March 2000 also discussed the appellant's minimally 
elevated serum Lyme titers in 1990, and concluded that they 
could have been the result of a vaccination one month 
previously.  The examiner noted the notorious inaccuracies of 
Lyme serology in 1985.  Notwithstanding the unreliability of 
testing procedures for Lyme disease at that time, he 
concluded that without objective evidence of symptoms or 
signs after the alleged tick bite and prior to the 
appellant's presentation in 1990, it was difficult to 
attribute his 1990 and subsequent problems to the 1985 tick 
bite.  These VA examination reports, prepared by physicians 
trained in the diagnosis and treatment of infectious 
diseases, have very high probative value.

In contrast to the June 1996 and March 2000 VA opinions 
concluding that the appellant's Lyme disease and resulting 
symptoms in 1990 were not the result of an alleged tick bite 
during active duty for training in 1985, Dr. Bash 
specifically concluded the converse, that the Lyme disease 
was the result of an inservice tick bite.  However, Dr. Bash 
is not a specialist in infectious disease, did not physically 
examine the appellant prior to rendering his opinion, and 
apparently did not review the March 2000 VA infectious 
disease examination report.  More importantly, in contrast to 
the June 1996 and March 2000 VA examiners, Dr. Bash did not 
provide an incubation period for Lyme disease.  In addition, 
he indicated that the appellant had clearly documented tick 
bites per his sick slip in service, which, as noted 
previously, is open to question, both in terms of its 
veracity and exactitude.  In any event, the term "clearly 
documented tick bites," is an ill-founded conclusory 
statement.  In addition, two of the reasons given by Dr. Bash 
for concluding that the appellant's Lyme disease was caused 
by his inservice insect bite were that the appellant had had 
a rash (bull's eye) and that he had lived in an area known 
for tick bites.  As noted previously, the appellant only 
reported having a history of a bull's eye rash; this symptom 
was not objectively documented on any private or VA clinical 
evaluation.  With regards to the appellant living in an area 
known for tick bites, as indicated by the VA examiner in 
March 2000, Wisconsin, the state in which the appellant 
resided from 1985 to 1989, was known as an endemic area for 
Lyme disease.  Thus, Dr. Bash failed to discuss alternative 
possibilities for the origin of the appellant's Lyme disease.  
Dr. Bash's opinion is thus given little probative value.

While the appellant has testified that his current Lyme 
disease is a result of a tick bite during active duty for 
training in 1985 at Fort McCoy and he has submitted 
statements from fellow servicemen to the effect that they had 
pulled ticks off of the appellant's legs during active duty 
for training, they are not shown to be qualified to render a 
medical diagnosis or opinion.  Hence, the appellant's and his 
fellow servicemen's views as to the etiology of the Lyme 
disease are specifically outweighed by the medical evidence 
of record cited above.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The appellant has submitted a number of medical articles and 
treatise material describing Lyme disease, including its 
diagnosis and treatment.  Although this evidence is 
pertinent, in that it provides information regarding the 
disability under scrutiny, its probative value is far 
outweighed by the medical opinions offered by the VA 
physicians skilled in the treatment and diagnoses of 
infectious diseases.  In explanation, these physicians 
considered the specific case at hand, namely the etiology of 
the appellant's Lyme disease versus posed case histories and 
hypotheticals considered in the medical treatises.  The VA 
physicians had the benefit of a review of the appellant's 
specific medical record as well as the actual examination of 
the appellant.  The relative value of the treatises in 
question is speculative at best in contrast to the medical 
records that concerned the actual case at hand, namely, the 
appellant's Lyme disease.  In any event, the opinions arrived 
at by the VA specialists are not necessarily inconsistent 
with the information contained in the treatises in question; 
in fact, in most instances, the treatises are neutral on the 
subject of whether the appellant's Lyme disease had its 
origin in service.

Specific note is also taken of the argument posed by the 
appellant's attorney that the correspondence requesting 
pertinent medical opinions from the RO to the OHN was 
improperly suggestive and that it violated the Court's 
holding in Coyalong v. West, 12 Vet. App. 524, 534-35 (1999) 
(holding that questions that the RO presented to an 
orthopedic specialist in a memorandum violated fairness 
regulations insofar as they requested that the specialist 
refute the opinion of the appellant's private physician, and 
limited the inquiry to two narrow issues).  However, a review 
of the RO's correspondence to OHN, dated in April 2001, 
reflects that the RO actually asked the OHN to corroborate 
the appellant's claim as to presence of a tick bite during 
his active duty for training in 1985. Indeed, the OHN was 
specifically requested to send any information that was in 
its possession which might verify the appellant's claim, and 
if no records were available, this was to be indicated.  The 
fact that the RO requested evidence which might either 
support or refute the appellant's claims does not violate the 
Court's holding in Coyalong, which prohibited framing 
questions which might suggest an answer or limit the field of 
inquiry by the expert.

The Board finds, therefore, that based upon an overview of 
the entire record, including the aforementioned opinions, the 
clear preponderance of the evidence of record is against the 
appellant's claim of entitlement to service connection for 
Lyme disease.

II.  Headaches, Bell's Palsy, Psychiatric Disorder and 
Arthritis as Secondary to Lyme Disease

The evidence of record does not show that the appellant had 
headaches, Bell's palsy, psychiatric disorder, or arthritis 
in service, or that any of these disorders were directly 
associated with his military service.  Moreover, the 
appellant argues otherwise.  The appellant and his attorney 
assert, in essence, that the appellant's headaches, Bell's 
palsy, psychiatric disorder and arthritis are a result of and 
are secondary to his Lyme disease.  

As noted above, service connection cannot be established for 
Lyme disease based upon the evidence of record.  The 
appellant is not service connected for any other disability.  
In a case such as this one, where the regulation and not the 
evidence is dispositive, the claim must be terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
There is no basis to grant secondary service connection for 
the claimed disorders.




ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for headaches, Bell's 
palsy, psychiatric disability and arthritis as secondary to 
Lyme disease is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



